Citation Nr: 0302905	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  98-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision rendered by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which entitlement to service connection for 
residuals of frozen feet was denied.

The Board remanded the veteran's claim in December 2000 for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In June 2002, the Board further developed the 
veteran's service connection claim for residuals of frozen 
feet in order to obtain another VA examination.    


FINDINGS OF FACT

1.  The veteran served in combat during World War II.

2.  The veteran's current residuals of frozen feet are 
etiologically related to an incident, which occurred during 
his active military service.


CONCLUSION OF LAW

Residuals of frozen feet were incurred in wartime service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently suffers from residuals 
of frozen feet as a result of an inservice incident during 
combat in active service, and that service connection for his 
disability is appropriate.  After a review of the evidence, 
the Board finds that the record supports his contentions, and 
that his claim for service connection for residuals of frozen 
feet is warranted.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.   
38 C.F.R. § 3.303(d) (2002).  In addition, certain disorders 
may be presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one-year) following separation from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2002).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In the case of a combat veteran, VA will accept as sufficient 
proof of service connection of any disease or injury, alleged 
to have been incurred in or aggravated by service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the facts and circumstances or 
hardships of service even if there is no official record of 
such incurrence and shall resolve every reasonable doubt in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002).  
A combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty of 
the truth of the fact in controversy."  See Vanerson v. West, 
12 Vet. App. 254 (1999).  

The veteran's service personnel records show that the veteran 
served in combat during World War II and was awarded a Combat 
Infantryman Badge and Purple Heart Medal.   

In November 1997, the veteran stated that he sustained frozen 
feet during the sinking of a ship in the English Channel 
during World War II when he was immersed in freezing waters.  
The veteran's service medical records do not show the 
existence of any residuals of frozen feet during service.  
However, a December 1944 treatment report noted that the 
veteran had suffered from non-fatal, accidental submersion 
when his ship was destroyed by enemy action.  In addition, in 
May 1998, the veteran submitted several excerpts from a book, 
which document that he was involved in the incident described 
above that occurred during his active service.

In February 1998, the veteran submitted statement from his 
private physician, Dr. Couser.  The doctor stated that the 
veteran had been injured in the World War and suffered from 
frozen feet. 

In a December 2002 VA examination, the veteran complained 
that his feet were tingling, painful, chronically discolored, 
and felt cold.  On evaluation, the veteran had a left 
dorsalis pedis pulse that was somewhat thready and was 
approximately 2+/4+.  The veteran's right dorsalis pedis 
pulse was listed as 4+/4+.  The veteran's distal one-quarter 
of both feet were noted as cold to the examiner's touch 
especially the toes.  The examiner opined that it was more 
likely than not that the veteran had frostbite.  The examiner 
further stated that it was more likely than not that the 
proximate cause of the veteran's venous insufficiency was his 
immersion injury during service.  

The Board finds that the evidence of record supports the 
veteran's claim that his current residuals of frozen feet are 
related to his period of active service.  The opinion 
contained in the December 2002 VA examination report 
establishes that the veteran's current residuals of frozen 
feet were as least as likely as not incurred during his 
active military service.  Accordingly, the Board concludes 
that the veteran's claim of service connection for residuals 
of frozen feet must be granted.

VCAA consideration

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In view of the foregoing decision in the veteran's favor, the 
Board finds that all reasonable efforts to secure and develop 
the evidence that is necessary for an equitable disposition 
of the matter on appeal have been made by the agency of 
original jurisdiction.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).




ORDER

Service connection for residuals of frozen feet is granted.



		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

